DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on July 29, 2022, has been entered.
Claim 1 is amended; claim 3 is canceled.
The applicant contends that the cited prior art fails to disclose the new material presently recited by claim 1 – namely, the feature of a flange portion and an extended portion disposed therebelow.
In response, the examiner accepts this characterization and has withdrawn the previous rejections. In view of further search, however, new rejections have been applied below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “member,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “insulating sealing member” of claims 1, 2, and 4;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The insulating sealing member (40) is being interpreted as an O-ring in accordance with paragraph [0020] of the specification.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kosakai et al., US 2019/0019714, in view of Drage et al., US 4,790,258, and Wang et al., US 2016/0274385.
Claims 1-2, 4, 6: Kosakai teaches a wafer susceptor, comprising (Fig. 2):
A plate (2) made of ceramic and capable of attracting a wafer [0045];
A conductive member (3) attached to a surface of the plate opposite that on which the wafer is placed [0056];
A through-hole (30) penetrating through the plate (2) and conductive member (3) [0062];
A stopper surface (234a) formed in the conductive member in intersecting relation to a central axis of the through-hole ([0109], Fig. 6);
An insulation pipe (240) having a contact surface (242a) contacting the stopper surface (Fig. 6);
An O-ring (50), i.e., “insulation sealing member,” fitted over an annular projection (243), i.e., “sealing-member support portion,” provided on a plate-facing surface (241a) of the insulation pipe [0065, 0110];
Wherein the O-ring (50) is arranged between the plate-facing surface (241a) and the plate (2); 
Wherein, with the contact surface (242a) of the insulation pipe (240) coming into contact with the stopper surface (234a) of the conductive member (3), the insulation pipe is prevented from further advancing into the through-hole (Fig. 6);
Wherein a fore end surface (241b) of the annular projection (243), i.e., “sealing-member support portion,” is positioned so as to not contact the plate (2) [0088];
Wherein the O-ring (50), i.e., “sealing member,” is pressed between the plate-facing surface (241a) and the plate (2) [0088]. 
Kosakai does not teach a screw hole formed in a “conductive-member penetrating portion of the through-hole,” as claim 1 requires. Rather, the primary reference avails screws (246) to secure the insulation pipe (240) at a flange part (242). Alternative techniques of affixment are known, however, as Drage evidences. Figure 2 depicts a though-hole (22) formed within a susceptor (21) to accommodate the vertical translation of a lift pin (23). Like Kosakai, Drage integrates an insulation pipe within the through-hole, yet the secondary reference additionally threads the pipe’s outer diameter and the through-hole’s inner diameter to enable said pipe to be screwed into the through-hole (2, 14-24). It would have been obvious to configure Kosakai’s through-hole as a screw hole to achieve the predictable result of securing the insulation pipe to the conductive member.
Although Kosakai does not disclose an annular wall of increasing diameter, the reference does contemplate an embodiment in which the width (W1) of the plate-facing surface is “1.2 times the radial width” of the insulation sealing member (50) [0083]. Necessarily, this would generate an air-filled gap which serves as a dielectric. Further, Kosakai interposes an adhesive (49) between the insulation pipe (40) and conductive member (3) (Fig. 2). This insulator may be an “organic resin showing durability with respect to plasma” [0070]. Collectively, then, the air-filled gap and adhesive disposed between the insulation pipe and conductive member function to insulate the latter from the plasma flowing through the screw hole, thereby satisfying the same objective intended by the applicant’s tapered annular wall. The examiner acknowledges that Kosakai appears to show a squared wall, rather than the claimed tapered configuration, but understands these two archetypes as equivalent means by which to achieve the same result of insulating a conductive member from plasma by availing dielectric materials, whereby the selection of either alternative is obvious over the other. Further, it should be noted that these two archetypes differ only in their configuration, whereby a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966).
Lastly, regarding the new material, Kosakai’s insulation pipe (240) includes a flange portion (242a) but not the claimed “extended portion.” In supplementation, Wang, like the primary reference, provides an insulation pipe (10) which circumscribes the guide hole (101) of a vertically-movable lift pin (11) (Fig. 1). A flange portion (102) prevents the insulation pipe from advancing into the plate (100) beyond a certain threshold, and an extended portion extends below the flange to structure the vertical translation of the lift pin through its range of movement [0063]. As Kosakai’s insulation pipe is oriented toward the same objective, it would have been obvious to extend the pipe below the flange portion to ensure the lift pin’s guidance throughout its entire vertical ambit. The examiner notes that applying a known technique to a known feature to advance a predictable result is within the scope of ordinary skill.
Claim 5: As motivated by the teachings of Drage, the outer diameter of Kosakai’s insulation pipe (40) is to be threaded so it can be secured by screwing it into the threaded through-hole. Necessarily, threading the insulation pipe forms notches within its outer surface that receive corresponding projections extending from the through-hole’s inner surface. If the diameter of the screw hole were to be measured from the edge of these projections, it would be less than the width of the space accommodating the O-ring, whose dimension remains unchanged by the combination with Drage.
Claim 7: Kosakai provides an adhesive (49) at the site of the screw hole [0075].
Claim 8: Drage provides a tapered surface formed within the conductive member and about the insulation sealing member, whereby a clearance exists between the sealing member and the tapered wall (Fig. 2). So long as the taper provides a clearance for the sealing member, its direction is a matter which can be resolved by one of ordinary skill – a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966).
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Fukuda et al., US 6,148,762. Fukuda teaches a plate (25) and a conductive member (26), whereby in insulation pipe (30) is screwed into a screw hole (Fig. 2). A contact surface of the insulation pipe prevents its further advance into the screw hole (5, 6-60).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/Primary Examiner, Art Unit 1716